Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  in the second line “contain” should be replaced by “contains”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear what the applicant means by “at respective thick film parts”, and “having a large area”. For examination purposes it is considered as “at thick film parts”, and “having an area”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuji Yamashi et al (Japanese Patent: 2014-127260, here after Yamashi).
Claim 1 is rejected. Yamashi teaches a method of producing an all-solid-state battery[abstract], comprising the steps of: 
(a) forming a laminated body including a first electrode layer (15), a second electrode layer having a polarity opposite of a polarity of the first electrode layer (13), and a solid-electrolyte layer disposed between the first electrode layer and the second electrode layer (14); and 
(b) cutting off an outer peripheral edge of the laminated body [fig. 2, 0012, 0023], the laminated body containing a powder material [0018-0019].
Claim 2 is rejected as Yamashi teaches step of: (c) pressurizing the laminated body [0022, 0026].
Claim 3 is rejected as Yamashi teaches the laminated body after the step (b) is such that (i) an area of an interface between the first electrode layer and the solid-electrolyte layer is smaller than an area of an interface between the solid-electrolyte layer and the second electrode layer and (ii) a side surface of the laminated body is inclined [fig. 2].
Claim 4 is rejected as Yamashi teaches the step (b), the outer peripheral edge is cut off with use of a blade or a cutting die [abstract, fig. 2].
Claim 5 is rejected as Yamashi teaches the limitation of claim 1 and also teaches 
the laminated body includes a support plate (11) which has one surface having a groove (the support plate first gets cut and forms a groove in) and the other surface being in contact with a layer surface of the laminated body; and
in the step (b), the support plate and the laminated body are divided along the groove [fig. 2].
Claim 6 is rejected as Yamashi teaches in the step (b), cutting off the outer peripheral edge is performed simultaneously with dividing the laminated body into a plurality of portions [fig. 2].
Claim 7 is rejected as Yamashi teaches in the step (b), the outer peripheral edge is cut off while rigidity of a portion further inside than the outer peripheral edge to be cut off (area within electrode layer) is greater in the laminated body than rigidity of the outer peripheral edge (area near electrolyte polymer and close to the edges).
Claim 8 is rejected for the same reason claim 7 is rejected.  In fact, in the step (b), if the outer peripheral edge contains a highly rigid member having high rigidity(area close to the edge and within the electrode layer), the highly rigid member is cut off before the outer peripheral edge is cut off(first the top electrode layer is cut and then the electrolyte layer will be cut).
Claim 12 is rejected. Yamashi teaches an all-solid-state battery[abstract] comprising:
a first electrode layer (13);
a second electrode layer (15) having a polarity opposite of a polarity of the first electrode layer;
a solid-electrolyte layer (14) disposed between the first electrode layer and the second electrode layer; and
a support plate (11) on which the first electrode layer, the second electrode layer, and the solid-electrolyte layer are stacked,
an area of an interface between the first electrode layer and the solid-electrolyte layer being smaller than an area of an interface between the solid-electrolyte layer and the second electrode layer [fig. 2, 0012], and
a side surface of the all-solid-state battery being inclined [fig. 2].
Claim 13 is rejected. Yamashi teaches an all-solid-state battery comprising:
a first electrode layer (13);
a second electrode layer (15) having a polarity opposite of a polarity of the first electrode layer;
a solid-electrolyte layer (15) disposed between the first electrode layer and the second electrode layer; and
a support plate (11) on which the first electrode layer, the second electrode layer, and the solid-electrolyte layer are stacked, and the solid- electrolyte layer being an undulation membrane having undulations (0019), and
a laminated body including the first electrode layer, the second electrode layer, and the solid-electrolyte layer being formed so as to have a flat plate-like [fig. 2].
Claims 1-2, 4, 6-8, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michel Gauthier et al (EP 0875952, here after Gauthier).
Claim 1 is rejected. Gauthier teaches a method of producing an all-solid-state battery[abstract], comprising the steps of: 
(a) forming a laminated body including a first electrode layer, a second electrode layer having a polarity opposite of a polarity of the first electrode layer, and a solid-electrolyte layer disposed between the first electrode layer and the second electrode layer [abstract, fig. 2, fig. 6]; and 
(b) cutting off an outer peripheral edge of the laminated body [fig. 6], the laminated body containing a powder material [explanation of fig. 2a, and 2b in body of text].
Claim 2 is rejected as Gauthier teaches step of: (c) pressurizing the laminated body [fig. 6]. 
Claim 4 is rejected as Gauthier teaches the step (b), the outer peripheral edge is cut off with use of a cutting die [fig. 6].
Claim 6 is rejected as Gauthier teaches in the step (b), cutting off the outer peripheral edge is performed simultaneously with dividing the laminated body into a plurality of portions [fig. 6].
Claim 7 is rejected as Gauthier teaches in the step (b), the outer peripheral edge is cut off while rigidity of a portion further inside than the outer peripheral edge to be cut off (area within electrode layer) is greater in the laminated body than rigidity of the outer peripheral edge (area near electrolyte polymer and close to the edges).
Claim 8 is rejected for the same reason claim 7 is rejected.  In fact, in the step (b), if the outer peripheral edge contains a highly rigid member having high rigidity (area close to the edge and within the electrode layer), the highly rigid member is cut off before the outer peripheral edge is cut off (first the top electrode layer is cut and then the electrolyte layer will be cut).
Claim 13 is rejected. Gauthier teaches an all-solid-state battery comprising:
a first electrode layer;
a second electrode layer having a polarity opposite of a polarity of the first electrode layer;
a solid-electrolyte layer disposed between the first electrode layer and the second electrode layer [fig. 6]; and
a support plate (current collector) on which the first electrode layer, the second electrode layer, and the solid-electrolyte layer are stacked, and the solid- electrolyte layer being an undulation membrane having undulations (polymer, example 1), and
a laminated body including the first electrode layer, the second electrode layer, and the solid-electrolyte layer being formed so as to have a flat plate-like [fig. 6].
Claim 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryou Shiken et al (EP 3316382, here after Shiken).
Claim 13 is rejected. Shiken teaches an all-solid-state battery[title] comprising:
a first electrode layer (22);
a second electrode layer (12) having a polarity opposite of a polarity of the first electrode layer;
a solid-electrolyte layer (32) disposed between the first electrode layer and the second electrode layer; and
a support plate (11) on which the first electrode layer, the second electrode layer, and the solid-electrolyte layer are stacked, and the solid- electrolyte layer being an undulation membrane having undulations [0049, 0051], and
a laminated body including the first electrode layer, the second electrode layer, and the solid-electrolyte layer being formed so as to have a flat plate-like [fig. 6].
Claim 14 is rejected as Shiken teaches the solid-electrolyte layer has a thickness which is greater at an outer peripheral part than at a portion further inside than the outer peripheral part [fig. 6].
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yuji Yamashi et al (Japanese Patent: 2014-127260, here after Yamashi).
Claim 15 is rejected. Yamashi teaches the limitation of claim 13, and obviously a plurality of all-solid-state batteries from the all-solid-state battery according to claim 13 can be produce by cutting out the plurality of all-solid-state batteries, at thick film parts of the undulation membrane(electrolyte), from the all-solid-state battery having an area.
Claim 9-11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Michel Gauthier et al (EP 0875952, here after Gauthier).
Claim 9 is rejected. Gauthier teaches the limitation of claim 4, and also teaches processing device configured to cut off the outer peripheral edge in the step (b), comprising:
a die; and
a punch configured to punch, the laminated body provided on the die. Gauthier also teaches cutting stack(laminate) into an irregular hollowed out shape. Therefore, the die should have a flank on an inner peripheral wall forming a space into which the punch is to be inserted, and being configured to hold the laminated body so that deformation of the laminated body occurring due to the punching by the punch is not prevented. Gautheir does not teach the punching speed. However, if the speed of punching is very high the friction causes heat and damage to the battery, and very low punching speed is not also economically favorable. Therefor it is obvious for ordinary skill in art to optimize the punching speed to 100 mm/sec, because it is result effective variable and has to be optimized.
Claim 10 is rejected as Gautheir teaches cutting irregular shapes (for example with sharp edges) therefore the die has a plurality of blades on the inner peripheral wall forming the space into which the punch is to be inserted; and
the plurality of blades are formed so that opening areas must be larger at an upper edge surface of the die and become smaller toward lower positions so the punch can be easily comes out of the die after punching the laminate.
Claim 11 is recede or the same reason claim 10 is rejected. For an irregular shape with sharp edges, the die has at least one blade on the inner peripheral wall forming the space into which the punch is to be inserted, and has a flank below the at least one blade.
Claim 15 is rejected. Gautheir teaches the limitation of claim 13, and obviously a plurality of all-solid-state batteries from the all-solid-state battery according to claim 13 can be produce by cutting out the plurality of all-solid-state batteries, at thick film parts of the undulation membrane(electrolyte), from the all-solid-state battery having an area
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712